Title: To James Madison from Daniel Brent, 14 September 1802
From: Brent, Daniel
To: Madison, James


Dear Sir,
Washington, September 14. 1802.
Your two letters of the 7th Inst. reached me yesterday, with the several enclosures to which they refer. The letters to Mr Fitzsimons and the Boston Commee. of Merchants are sent on, copies having been first taken for the Office: A Copy likewise of that to Higginson and others was forwarded to Mr Fitzsimons. I have not heared a word about the french negroes arrived at New York, since the date of my last, nor of any measures on the part of the Commanders of the frigates to prevent their dispersion within this Country. General Dearborne is equally uninformed on the subject. Mr Pichon is still at New York. I learnt from him, before his departure, that the Interdiction to land these Negroes at Carthagena, whither they were sent from Guadaloupe, had been altogether unforeseen, and that the Commodore of the Squadron, in consequence thereof, immediately dispatched one of the frigates under his Command to Guadaloupe for orders, to be brought to him at New York, where he has since rendezvoused. Mr Pichon told me also, as no orders were then received from Guadaloupe, he should send the vessels and negroes to france, and I suppose he is now taking measures for that purpose. Under these Circumstances it is hardly worth your while, I presume, to give yourself any trouble on the occasion, ’till some formal Representation shall be made that may require the further Interference of the General Government. The Report concerning our Collision with Tunis has never been cleared up. The letter from Eaton, herewith sent, which came through Mr King’s hands (and was accompanied by Triplicates of his Correspondence, which you have seen, respecting the Rival Brother of the Bashaw of Tripoli) gives little or no satisfaction on this point. But Mr Gavino’s letter, herewith likewise forwarded, confirms the Truth of Another very unpleasant article of Intelligence—that of the Capture, by the Tripolitans, of an American Merchantman. The Dispatches from Mr Simpson consist of Duplicates & Triplicates of letters that you already have. The Navy Department has received no late letters from the Mediterranean. I have furnished Mr Brooks, at Boston, with an extract from Mr Bulkley’s letter, herewith sent, so far as it relates to the Schooner Samuel, in which he is interested. I am, Dear sir, with sincere esteem and Great Respect, Your Obedt & very faithful servt.
Danl Brent.
 

   
   RC (DLC). Docketed by JM.



   
   Letters not found.



   
   See Rufus King to JM, 23 June 1802, and n. 1.



   
   See John Gavino to JM, 8 July 1802.



   
   See Thomas Bulkeley to JM, 16 July 1802, and n. 3.


